I am in full accord with the opinion of the Court but think that we should state more definitely what "further action" may be taken in the Court below.
Where there are several counts in an indictment charging separate and different offenses, a verdict of guilty upon one count ordinarily amounts to an acquittal upon the remaining counts concerning which the verdict is silent, but this general rule does not apply to the situation before us. When the jury found appellant guilty of violating Section 1112, that body necessarily concluded that the State had established all the elements essential to a conviction under Section 1113. Stated differently, a verdict of guilty on the first count would be entirely inconsistent with a verdict of acquittal on the second hand. There is no basis to support an inference of an implied acquittal on count two from a verdict of guilty on count one. Accordingly, I think the case should be remanded for a new trial on count two of the indictment.
The opinion of the Chief Justice leaves the question of whether appellant may again be tried on count two undetermined. It is true that the effect of a reversal for insufficiency of the evidence as to count one has not been discussed by counsel but it necessarily arises in determining the nature of our mandate, and I think the orderly administration of justice requires that the question now be settled.
This opinion having now been concurred in by two other members of the Court, the case is remanded for a new trial on count two of the indictment.
   FISHBURNE and STUKES, JJ., concur. *Page 11